Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 11 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 22 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 33 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 44 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 55 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 66 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 77 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 88 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 99 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 10
                                                         10 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 11
                                                         11 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 12
                                                         12 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 13
                                                         13 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 14
                                                         14 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 15
                                                         15 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 16
                                                         16 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 17
                                                         17 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 18
                                                         18 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 19
                                                         19 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 20
                                                         20 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 21
                                                         21 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 22
                                                         22 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 23
                                                         23 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 24
                                                         24 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 25
                                                         25 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 26
                                                         26 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 27
                                                         27 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 28
                                                         28 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 29
                                                         29 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 30
                                                         30 of
                                                            of 31
                                                               31
Case
Case 1:18-cv-10576-PBS
     1:18-cv-10576-PBS Document
                       Document 99-1
                                100 Filed
                                     Filed 12/24/19
                                           12/24/19 Page
                                                    Page 31
                                                         31 of
                                                            of 31
                                                               31
